

103 S790 RS: Catawba Indian Nation Lands Act
U.S. Senate
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 607116th CONGRESS2d SessionS. 790[Report No. 116–307]IN THE SENATE OF THE UNITED STATESMarch 13, 2019Mr. Graham (for himself, Mr. Burr, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 9, 2020Reported by Mr. Hoeven, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo clarify certain provisions of Public Law 103–116, the Catawba Indian Tribe of South Carolina
 Land Claims Settlement Act of 1993, and for other purposes.1.Gaming facility authorized(a)Gaming facility authorizedThe Catawba Indian Nation (formerly the Catawba Indian Tribe of South Carolina) is authorized to own and operate a gaming facility on the land described in section 2 of this Act, in Cleveland County, North Carolina.(b)Indian Gaming Regulatory ActThe facility described in subsection (a) shall operate in accordance with the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), except that section 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719) shall not apply to the land described in section 2.(c)Land in trustThe Secretary of the Interior is hereby authorized to take the land described in section 2 into trust for the purpose of conducting gaming, on behalf of the Catawba Indian Nation.(d)Rights preservedExcept as otherwise expressly provided in this Act, nothing in this Act shall prevent any party from enforcing all rights, privileges, or prohibitions as contained within the Catawba Indian Tribe of South Carolina Land Claims Settlement Act of 1993 (Public Law 103–116).2.Legal description of landThe land subject to this Act is described as follows: Real property in Cleveland County, North Carolina, beginning on a concrete right of way monument having NAD83 NC State Plane Grid Coordinates N: 536550.60 USFT and E: 1292093.25 USFT and being located N 11–18–59 W 637.68’ (Horizontal Ground Distance) from NCGS Dixon having NAD83 NC State Plane Grid Coordinates N: 535925.42 USFT and E: 1292218.36 USFT; running thence S 35–20–37 W 83.44’ to a concrete right of way monument; thence along an arc of curve to the left having a radius of 906.51’, an arc length of 357.87’, a chord bearing S 68–52–34 W and a chord length of 355.55’ to a 5/8” Rebar Set; thence S 57–19–29 W 498.70’ to a 5/8” Rebar Set; thence along an arc of curve to the right having a radius of 1344.39’, an arc length of 113.61’, a chord bearing S 59–44–45 W and a chord length of 113.58’ to a 5/8” Rebar Set; thence a new line N 23–34–25 W 751.26’ to a 5/8” Rebar Set; thence a new line N 66–25–35 E 1026.64’ to a 5/8” Rebar Set in the Western Right of Way Line of State Project 8.2800802; thence with the western right of way line N 66–25–35 E 43.71’ to a 5/8” Rebar Set; thence S 23–18–33 E 151.15’ to a ½” Rebar Found; thence S 23–18–33 E 93.85’ to a 5/8” Rebar Set; thence S 67–29–04 W 19.83’ to a 5/8” Rebar Set; thence S 23–18–56 E 237.04’ to a 5/8” Rebar Set; thence S 17–18–46 E 150.51’ to the point and place of beginning and containing 16.573 Acres +/- and shown as Lot 1 according to a survey by TGS Engineers dated September 17, 2018. The above described lot contains a portion of the land described in DB 1210 PG 167 Tract II, DB 1210 PG 174 Tract II and DB 1210 PG 174 Tract III as owned by Roadside Truck Plaza, Inc.1.Short titleThis Act may be cited as the Catawba Indian Nation Lands Act.2.Application of current law(a)Land in South CarolinaSection 14 of the Catawba Indian Tribe of South Carolina Claims Settlement Act of 1993 (Public Law 103–116; 107 Stat. 1136) shall only apply to gaming conducted by the Catawba Indian Nation on land located in the State of South Carolina. (b)Land in States other than South CarolinaGaming conducted by the Catawba Indian Nation on land located in States other than the State of South Carolina shall be subject to—(1)the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.); and (2)sections 1166 through 1168 of title 18, United States Code. 3.Reaffirmation of status and actions(a)Ratification of trust statusThe action taken by the Secretary of the Interior on July 10, 2020, to place approximately 17 acres of land located in Cleveland County, North Carolina, into trust for the benefit of the Catawba Indian Nation is hereby ratified and confirmed as if that action had been taken under a Federal law specifically authorizing or directing that action. (b)AdministrationThe land placed into trust for the benefit of the Catawba Indian Nation by the Secretary of the Interior on July 10, 2020, shall be— (1)part of the Catawba Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for the benefit of an Indian Tribe; and (2)deemed to have been acquired and taken into trust as part of the restoration of land for an Indian Tribe that is restored to Federal recognition pursuant to section 20(b)(1)(B)(iii) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)(iii)). (c)EffectNothing in this Act shall— (1)enlarge, impair, or otherwise affect any right or claim of the Catawba Indian Nation to any land or interest in land in existence before the date of enactment of this Act; (2)affect any water right of the Catawba Indian Nation in existence before the date of enactment of this Act; (3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of enactment of this Act; or(4)alter or diminish the right of the Catawba Indian Nation to seek to have additional land taken into trust by the United States for the benefit of the Catawba Indian Nation. December 9, 2020Reported with an amendment